DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the step of forming the conductive layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitaiton renders the claim indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luo (US 2019/0267081, cited in IDS).
Regarding claim 1, Luo discloses a method for fabricating memory device, comprising: forming a transistor (Fig.3A, numerals 350; Fig.5A, numeral 550) on a substrate (360); forming a contact structure (372); (572) on a source/drain region  (352); (354) ; (552); (554) of the transistor; forming a conductive layer (370); (571) on the contact structure (372); (572); and forming four memory structures (310), (330); (320); (340); (510); (530); (540); (520) on the conductive layer (370; (572)) to form a quadrilateral structure ([0114]; [0135])).
	Regarding claim 2, Luo discloses wherein two of the four memory structures extend along a first direction as a first pair, and another two of the four memory structures extend along a second direction as a second pair, the first direction intersects the second direction ([0118]; Fig.5A).  
Regarding claim 3, Luo discloses forming four interconnection lines(SL53), (SL54); (SL51), (SL52), respectively connected to the four memory structures (Fig.5A).  
Regarding claim 4, Luo discloses forming a first pair of interconnection lines (SL53); (SL54), respectively connected to the first pair of the four memory structures (530), (540); and forming a second pair of interconnection lines (SL51), (SL52), respectively connected to the second pair of the four memory structures.  
Regarding claim 6, Luo discloses wherein each of the four memory structures is a resistive memory structure or a phase-change memory structure (Abstract).  
Regarding claim 7, Luo discloses wherein the 13File: 087155-lusf conductive layer is single layer ([0139]).  
Regarding claim 10, Luo in view of Trinh does not disclose wherein the step of forming the four memory structures comprises forming a bottom electrode (Fig.5A, numeral 532) on the conductive layer (573); and forming a top electrode (536) over the bottom electrode (532).  
Regarding claim 11, Luo discloses forming a first pair of interconnection lines (SL53), (SL54), respectively connected to the top electrode (536) of each of a first pair of the four memory structures; and forming a second pair of interconnection lines (SL51), (SL52), respectively connected to the top electrode (516) of each of a second pair of the four memory structures.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo as applied to claim 4 above, and further in view of Karpov (US 2019/0229264, cited in IDS).
Regarding claim 5, Luo discloses wherein the first pair of interconnection lines (SL53), (SL54) is higher than the second pair of interconnection lines (SL51), (SL52). 
Luo does not disclose wherein the first pair of interconnection lines has a protruding portion to contact the first pair of the four memory structures.  
Karpov however discloses a protruding portion (Fig.5A, numeral 508) to contact the first pair of the four memory structures (100).
It would have been therefore obvious to one of ordinary skill in the art at the time
the invention was filed to modify Luo with Karpov to have the first pair of interconnection
lines with a protruding portion to contact the first pair of the four memory structures for the purpose of effectively forming interconnect structures (Karpov, [0046]).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo as applied to claim 1 above, and further in view of Trinh (US 2020/0098985, cited in IDS).
Regarding claim 8, Luo does not explicitly disclose wherein the step of forming the conductive layer comprises: forming a metal layer on the contact structure; and forming a via layer on the metal layer, wherein the first pair of the memory structures and the second pair of the memory structures are disposed on the via layer.  
Trinh however discloses forming a metal layer (Fig.5, numeral 110) on the contact structure (107); and forming a via layer (109) on the metal layer, wherein the first pair of the memory structures (111) (Fig.4B) and the second pair of the memory structures are disposed on the via layer (109).  
It would have been therefore obvious to one of ordinary skill in the art at the time
the invention was filed to modify Luo with Trinh to form a metal layer disposed on the
contact structure, a via layer, disposed on the metal layer, wherein the first pair of
memory structures and the second pair of memory structures are disposed on the via
layer for the purpose of fabrication an integrated chip (Trinh, Abstract).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Trinh as applied to claim 8 above, and further in view of Chen (US 2016/0351623, cited in IDS).
Regarding claim 9, Luo in view of Trinh does not disclose wherein the via layer has a concave at a central region surrounded by a peripheral region, and the four memory structures are disposed on the via layer at the peripheral region.  
	Chen however discloses that the via layer has a concave (Fig. 4B, numeral 404) at a central region surrounded by a peripheral region (404), and the four memory structures (407) are disposed on the via layer at the peripheral region (404).
It would have been therefore obvious to one of ordinary skill in the art at the time
the invention was filed to modify Luo with Chen to have the via layer has a concave at a
central region surrounded by a peripheral region, and the four memory structures are disposed on the via layer at the peripheral region for the purpose of saving occupied
area of the substrate (Chen, [0067)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891